DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 12/16/2020.  Claims 1-20 are currently amended.  Claims 1-20 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano (US 6,468,698) in view of Kwack (US 2020/0127266) and Park (US 2020/0203757).
Regarding claim 1, Hamano teaches a battery cell (lithium ion secondary battery, Figure 1, Column 4 Lines 45-56), comprising: an anode current collector (negative electrode collector 5, Figure 1, Column 4 Lines 45-56) comprising copper foil (Column 6 Lines 45-57 describes how copper is used as the negative electrode collector 5 and that the collector may be in the form of foil); a carbon-based anode coating layer that coats the anode current collector (negative electrode active material layer 6 provided on a negative electrode collector 5, Figure 1, Column 4 Lines 45-56. As the negative electrode there is used one obtained by applying a negative electrode active material made of a powdered carbon-based material, Column 1 Lines 30-35), wherein a first bond between the anode current collector and the anode coating layer has a first adhesion strength (There exists a first adhesion strength between the negative electrode active material layer 6 and the negative electrode collector 5, as they are in contact 
Kwack teaches a similar composite separator for an aqueous secondary battery including a coating layer (Abstract). Kwack teaches the second adhesion strength of the second bond is greater than the first adhesion strength of the first bond (Paragraph 29 describes how a composite separator is pressed and fused to a carbon sheet with a bond strength that would necessarily be greater than a bond strength between the negative electrode collector and negative electrode active material layer of Hamano. Paragraph 61 describes how the adhesion of the composite separator and the carbon sheet prevents distortion or lifting phenomenon and maximizes the battery capacity while maintaining the maximum permeability of the separator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery cell containing a separator with a coating layer of Hamano and make the second adhesion strength greater than the first adhesion strength as taught by Kwack, in order 
Park teaches a similar lithium secondary battery which is made of an anode-free battery (Abstract). Park teaches an anode-free battery cell (anode-free battery, P 8) and lithium metal plating occurs directly on the copper foil of the anode current collector during charging (Paragraph 48 describes the negative electrode current collector 21 as being made of copper. Paragraph 49 describes the negative electrode current collector 21 being used as a foil. As the invention relates to an anode-free battery, the lithium metal plating occurs directly on the copper foil of the negative electrode current collector 21). Park also teaches that the use of an anode-free battery results in improved performance and service life by solving the problem caused by the reactivity of lithium metal (Paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery cell of modified Hamano and make the battery cell an anode-free battery cell which has the lithium metal plating occur directly on the copper foil of the negative electrode current collector of Park, in order to improve performance and service life of the battery by solving the problem caused by the reactivity of lithium metal.
Regarding claim 2, modified Hamano teaches the anode-free battery cell of claim 1, wherein a peel test is used to determine that the second adhesion strength of the second bond is greater than the first adhesion strength of the first bond (Kwack: Paragraph 29 describes the use of a peel test to test the adhesion strength of the bond between the composite separator and the carbon sheet).
Regarding claim 3, modified Hamano teaches the anode-free battery cell of claim 2, wherein the peel test is a 180 degree peel test (Kwack: Paragraph 29 describes how the peel test is a 180 degree peel test).
Regarding claim 4, modified Hamano teaches the anode-free battery cell of claim 1, wherein the separator coating layer comprises polyvinylidene fluoride (PVDF) (Hamano: adhesive resin layer 8 comprises a polyvinylidene fluoride, Column 4 Lines 45-56).
Regarding claim 5, modified Hamano teaches the anode-free battery cell of claim 1, wherein heat and pressure is applied to the battery cell to increase adhesion between the separator coating layer and the anode coating layer (Kwack: Paragraph 29 describes the use of heat and pressure to increase adhesion between the composite separator and the carbon sheet).
Regarding claim 6, modified Hamano teaches the anode-free battery cell of claim 1, further comprising an electrolyte solution that permeates the cathode, the separator layer, and the separator coating layer (Hamano: an electrolyte, and an adhesive resin layer which bonds each of said positive electrode and negative electrode to said electrolyte, Column 2 Lines 18-24).
Regarding claim 7, modified Hamano teaches the anode-free battery cell of claim 5, further comprising lithium plating located between the anode current collector and the anode coating layer (Hamano: Paragraph 14 of the instant specification describes how lithium plating tends to occur on the anode between layers having a relatively weak bond. With modified Hamano having a relatively weak bond between the negative electrode collector and negative electrode active material layer, modified Hamano reads on the claimed limitation).
Regarding claim 8, modified Hamano teaches the anode-free battery cell of claim 7, wherein no lithium plating is present between the anode coating layer and the separator coating layer (Hamano: Paragraph 14 of the instant specification describes how having adhesion be greater between the coated separator and the anode coating layer as compared to between the anode coating layer and the anode current collector, lithium is encouraged to plate between the anode coating layer and the anode current collector, and therefore not plate between the anode coating layer and the separator coating layer. As 
Regarding claim 19, modified Hamano teaches the anode-free battery cell of claim 1, further comprising: a liquid electrolyte that is soaked into the cathode, anode coating layer, separator layer, and separator coating layer of the battery cell (Hamano: said electrolyte is constituted by a separator retaining an electrolytic solution, Column 2 Lines 48-52).
Regarding claim 20, modified Hamano teaches the anode-free battery cell of claim 5, wherein the temperature of the applied heat is between 75 and 100 Celsius and the pressure applied is between 50-200 N/cm2 (Kwack: Paragraph 29 describes how the temperature of the applied heat is 70 degrees Celsius and the applied pressure is 4 MPa, which is 400 N/cm2. These values are close enough to the claimed ranges to establish a prima facie case of obviousness, see MPEP 2144.05.I).
Claims 9-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano (US 6,468,698) in view of Kwack (US 2020/0127266) and Park (US 2020/0203757).
Regarding claim 9, Hamano teaches a method of creating a battery cell (the present invention relates to a lithium ion secondary battery and a method of fabricating the same, Column 1 Lines 5-10), the method comprising: coating an anode current collector with an anode coating layer (Column 8 Lines 34-52 describes how a negative electrode active material layer is formed on the negative electrode collector by coating), wherein the anode current collector comprises copper foil (Column 6 Lines 45-57 describes how copper is used as the negative electrode collector 5 and that the collector may be in the form of foil); coating a separator with a separator coating layer (Column 8 Lines 66-67 and Column 9 Lines 1-15 describes how an adhesive is applied to both sides of a separator); pressing the anode current collector toward the separator such that the anode coating layer is pressed against the separator coating layer (Column 8 Lines 66-67 and Column 9 Lines 1-15 describes how the separator and negative electrode are applied to each other such that the adhesive and negative electrode active material layer 
Kwack teaches a similar composite separator for an aqueous secondary battery including a coating layer (Abstract). Kwack teaches the second adhesion strength of the second bond is greater than the first adhesion strength of the first bond (Paragraph 29 describes how a composite separator is pressed and fused to a carbon sheet with a bond strength that would necessarily be greater than a bond strength between the negative electrode collector and negative electrode active material layer of Hamano. Paragraph 61 describes how the adhesion of the composite separator and the carbon sheet prevents distortion or lifting phenomenon and maximizes the battery capacity while maintaining the maximum permeability of the separator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the method of creating a battery cell containing a separator with a coating layer of Hamano and make the second adhesion strength greater than the first adhesion strength as 
Park teaches a similar lithium secondary battery which is made of an anode-free battery (Abstract). Park teaches an anode-free battery cell (anode-free battery, P 8) and lithium metal plating occurs directly on the copper foil of the anode current collector during charging (Paragraph 48 describes the negative electrode current collector 21 as being made of copper. Paragraph 49 describes the negative electrode current collector 21 being used as a foil. As the invention relates to an anode-free battery, the lithium metal plating occurs directly on the copper foil of the negative electrode current collector 21). Park also teaches that the use of an anode-free battery results in improved performance and service life by solving the problem caused by the reactivity of lithium metal (Paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the method of creating a battery cell of modified Hamano and make the battery cell an anode-free battery cell which has the lithium metal plating occur directly on the copper foil of the negative electrode current collector of Park, in order to improve performance and service life of the battery by solving the problem caused by the reactivity of lithium metal.
Regarding claim 10, modified Hamano teaches the method of creating the anode-free battery cell of claim 9, further comprising: performing a peel test to determine that the second adhesion strength of the second bond is greater than the first adhesion strength of the first bond (Kwack: Paragraph 29 describes the use of a peel test to test the adhesion strength of the bond between the composite separator and the carbon sheet).
Regarding claim 11, modified Hamano teaches the method of creating the anode-free battery cell of claim 10, wherein the peel test is a 180 degree peel test (Kwack: Paragraph 29 describes how the peel test is a 180 degree peel test).
Regarding claim 12, modified Hamano teaches the method of creating the anode-free battery cell of claim 10, wherein the separator comprises polyvinylidene fluoride (PVDF) (Hamano: adhesive resin layer 8 comprises a polyvinylidene fluoride, Column 4 Lines 45-56).
Regarding claim 13, modified Hamano teaches the method of creating the anode-free battery cell of claim 10, the method further comprising: adding an electrolyte solution that permeates a cathode of the battery cell, the separator, and the separator coating layer (Hamano: an electrolyte, and an adhesive resin layer which bonds each of said positive electrode and negative electrode to said electrolyte, Column 2 Lines 18-24).
Regarding claim 14, modified Hamano teaches the method of creating the anode-free battery cell of claim 10, wherein lithium plating is located between the anode current collector and the anode coating layer (Hamano: Paragraph 14 of the instant specification describes how lithium plating tends to occur on the anode between layers having a relatively weak bond. With modified Hamano having a relatively weak bond between the negative electrode collector and negative electrode active material layer, modified Hamano reads on the claimed limitation).
Regarding claim 15, modified Hamano teaches the method of creating the anode-free battery cell of claim 14, wherein no lithium plating is present between the anode coating layer and the separator coating layer (Hamano: Paragraph 14 of the instant specification describes how having adhesion be greater between the coated separator and the anode coating layer as compared to between the anode coating layer and the anode current collector, lithium is encouraged to plate between the anode coating layer and the anode current collector, and therefore not plate between the anode coating layer and the separator coating layer. As modified Hamano contains this adhesion relationship as explained in the claim 1 rejection, modified Hamano reads on the claimed limitation).
Regarding claim 17, modified Hamano teaches the method of creating the anode-free battery cell of claim 9, wherein coating the separator with the separator coating layer comprises coating the 
Regarding claim 18, modified Hamano teaches the method of creating the anode-free battery cell of claim 9, wherein pressing the anode current collector toward the separator comprises applying a pressure between 50 and 200 N/cm2 (Kwack: Paragraph 29 describes how the temperature of the applied heat is 70 degrees Celsius and the applied pressure is 4 MPa, which is 400 N/cm2. These values are close enough to the claimed ranges to establish a prima facie case of obviousness, see MPEP 2144.05.I).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano (US 6,468,698) in view of Kwack (US 2020/0127266) and Park (US 2020/0203757), as applied to claim 9 above, and further in view of Shin (US 2020/0287192).
Regarding claim 16, modified Hamano teaches the method of creating the anode-free battery cell of claim 9. Modified Hamano does not teach wherein coating the anode current collector comprises coating the anode current collector with a slurry of carbon black, SBR (styrene-butadiene rubber), CMC (carboxymethyl cellulose) and water.
Shin teaches a similar adhesion layer for a separator of an electrochemical device which includes a first layer contacting a surface of the separator and a second layer formed on the surface of the first layer and contacting with an electrode (Abstract). Shin additionally teaches that the disclosure of Shin is to provide an electrode assembly with improved bonding between an electrode and a separator (Paragraph 7). Shin teaches wherein coating the anode current collector comprises coating the anode current collector with a slurry of carbon black, SBR (styrene-butadiene rubber), CMC (carboxymethyl cellulose) and water (Artificial graphite, carbon black, CMC, and SBR in 95.8:1:1.2:2 weight ratio were mixed with water to prepare a negative electrode slurry, P 75). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the method of creating a battery cell including a coating on the anode current collector as taught by modified Hamano and make the anode current collector coating comprised of carbon black, SBR, CMC, and water as taught by Shin, in order to improve the bonding between the electrode and separator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                         
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724